DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Greco (US20200148011) (previously cited) in view of Discount Tire (NPL) and Tanno (US20160311274) (previously cited).
	Regarding claim 1, Greco discloses a tire comprising:
a carcass ply (“carcass reinforcement” (37)) which extends from one bead to another bead (“bead” (34));
a steel belt which is provided at an outer side in a tire-radial direction of the carcass ply (“crown reinforcement” (36));
side-wall rubber (“side-wall rubber layer” (48)) which is disposed at an outer side in a tire-width direction of the carcass ply (Fig 1);
and tread rubber (“rubber tread” (39)) which is disposed at an outer side in a tire-radial direction of the carcass ply (Fig 1),
wherein the side-wall rubber and the tread rubber are laminated at a tire outer surface side of a region of at least part of the carcass ply (Fig 1),
wherein an electronic component (“electronic device” (2ter)) is disposed between the side-wall rubber and the tread rubber (Fig 1);
wherein the electronic component is embedded in a buttress part (Fig 1);
and wherein the electronic component is located away from the steel belt (Fig 1, in that the electronic is not in contact with the crown reinforcement (36)).
	While Greco does not explicitly disclose that the tire also comprises a cap ply which is provided at an outer side in a tire-radial direction of the steel belt and that the embedding includes at least a protrusion at a tire outer surface, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, given that: A) Discount Tire teaches that it is known in the tire arts for tires to comprise of a cap-ply outside of a steel belt for the benefit of reducing heat build-up and improving tread rigidity (NPL); and B) Tanno, which is within the tire manufacturing art, teaches that a tire with an electronic component (“electronic circuit device”) can comprise of a protrusion (“outer surface mark” (3)) on the outer surface of the tire ([0049], as a “solid body portion”, Fig 2,3) for the benefit of increasing maintenance efficiency ([0027]).
Regarding claim 3, modified Greco teaches all limitations of claim 1 as set forth above. Additionally, Greco teaches that the tread rubber and the side-wall rubber are laminated in order at a tire outer surface side of the carcass ply (Fig 1).
Regarding claim 4, modified Greco teaches all limitations of claim 1 as set forth above. Additionally, Greco teaches that the electronic component is disposed in a vicinity of an intermediate position of an interface between the tread rubber and the side-wall rubber, in a cross-sectional view in the tire-width direction (Fig 1, [0063]).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Greco (US20200148011) in view of Discount Tire (NPL).
	Regarding claim 7, Greco discloses a tire comprising:
a carcass ply (“carcass reinforcement” (37)) which extends from one bead to another bead (“bead” (34));
a steel belt which is provided at an outer side in a tire-radial direction of the carcass ply (“crown reinforcement” (36));
side-wall rubber (“side-wall rubber layer” (48)) which is disposed at an outer side in a tire-width direction of the carcass ply (Fig 1);
and tread rubber (“rubber tread” (39)) which is disposed at an outer side in a tire-radial direction of the carcass ply (Fig 1),
wherein the side-wall rubber and the tread rubber are laminated at a tire outer surface side of a region of at least part of the carcass ply (Fig 1),
wherein an electronic component (“electronic device” (2ter)) is disposed between the side-wall rubber and the tread rubber (Fig 1);
and wherein the electronic component is located away from the steel belt (Fig 1, in that the electronic is not in contact with the crown reinforcement (36)).
	While Greco does not explicitly disclose that the tire also comprises a cap ply which is provided at an outer side in a tire-radial direction of the steel belt and that the electronic component is closer to a tire outer surface than a tire-width direction outer end of the cap ply, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, given that Discount Tire teaches that it is known in the tire arts for tires to comprise of a cap-ply outside of a steel belt for the benefit of reducing heat build-up and improving tread rigidity (NPL). The placement of the cap ply in regards to the electronic component would result in the electronic component being closer to a tire outer surface than a tire-width direction outer end of the cap ply (see Modified Greco Fig 1 below.)
[AltContent: textbox (Modified Greco Fig 1 showing the placement of the cap ply taught in Discount Tire in the tire of Greco.)]
    PNG
    media_image1.png
    510
    631
    media_image1.png
    Greyscale


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Destraves (US20190341673) in view of Greco (US20200148011) and Tanno (US20160311274).
	Regarding claim 1, Destraves discloses a tire comprising:
a carcass ply (“carcass reinforcement” (37)) which extends from one bead to another bead ([0094]);
a steel belt which is provided at an outer side in a tire-radial direction of the carcass ply (“crown reinforcement” (36), Fig 10);
a cap ply which is provided at an outer side in a tire-radial direction of the steel belt (unlabeled component located between the “crown reinforcement” (36) and “rubber tread” (39));
side-wall rubber (“sidewall” (33)) which is disposed at an outer side in a tire-width direction of the carcass ply (Fig 10);
and tread rubber (“rubber tread” (39)) which is disposed at an outer side in a tire-radial direction of the carcass ply (Fig 10),
wherein the side-wall rubber and the tread rubber are laminated at a tire outer surface side of a region of at least part of the carcass ply (Fig 10),
and further comprising an electronic component (“module” (2)).
While Destraves does not explicitly disclose that the electronic component is disposed between the side-wall rubber and the tread rubber which would be located away from the steel belt and that the electronic component is embedded in a buttress part including at least a protrusion at a tire outer surface, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as: A) Greco, which is within the tire manufacturing art, teaches that an electronic component (“electronic device” (2)) can be disposed between the side-wall rubber and the tread rubber ([0063]), which would be located away from the steel belt (Greco: Fig 10), for the benefit of improving communication between the electronic component and an external receiver ([0042]) and decreased mechanical stress on the electronic component ([0060]); and B) Tanno, which is within the tire manufacturing art, teaches that a tire with an electronic component (“electronic circuit device”) can comprise of a protrusion (“outer surface mark” (3)) on the outer surface of the tire ([0049], as a “solid body portion”) for the benefit of increasing maintenance efficiency ([0027]).
Regarding claim 2, modified Destraves teaches all limitations of claim 1 as set forth above. Additionally, Destraves teaches that the side-wall rubber and the tread rubber are laminated in order at a tire outer surface side of the carcass ply (fig 10).
	Regarding claim 4, modified Destraves teaches all limitations of claim 1 as set forth above. Additionally, Greco teaches that that the electronic component is disposed in a vicinity of an intermediate position of an interface between the tread rubber and the side-wall rubber, in a cross-sectional view in the tire-width direction (Fig 1, [0063]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Destraves (US20190341673) in view of Greco (US20200148011).
	Regarding claim 7, Destraves discloses a tire comprising:
a carcass ply (“carcass reinforcement” (37)) which extends from one bead to another bead ([0094]);
a steel belt which is provided at an outer side in a tire-radial direction of the carcass ply (“crown reinforcement” (36), Fig 10);
a cap ply which is provided at an outer side in a tire-radial direction of the steel belt (unlabeled component located between the “crown reinforcement” (36) and “rubber tread” (39));
side-wall rubber (“sidewall” (33)) which is disposed at an outer side in a tire-width direction of the carcass ply (Fig 10);
and tread rubber (“rubber tread” (39)) which is disposed at an outer side in a tire-radial direction of the carcass ply (Fig 10),
wherein the side-wall rubber and the tread rubber are laminated at a tire outer surface side of a region of at least part of the carcass ply (Fig 10),
and further comprising an electronic component (“module” (2)).
	While Destraves does not explicitly disclose that the electronic component is disposed between the side-wall rubber and the tread rubber, which would be located away from the steel belt and closer to a tire outer surface than a tire-width direction outer end of the cap ply, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Greco, which is within the tire manufacturing art, teaches that an electronic component (“electronic device” (2)) can be disposed between the side-wall rubber and the tread rubber ([0063]), which would be located away from the steel belt and closer to a tire outer surface than a tire-width direction outer end of the cap ply (Greco: Fig 10), for the benefit of improving communication between the electronic component and an external receiver ([0042]) and decreased mechanical stress on the electronic component ([0060]).

Response to Arguments
Applicant's arguments filed 19 August 2022 have been fully considered but they are not persuasive.
	Applicant argues that Greco does not teach placing the electronic component away from the steel belt. Examiner disagrees, noting that placing the component between the tread and the sidewall would result in the component being some distance away from the steel belt, instead of being in contact with the steel belt, which meets the current claim limitation.
	Applicant argues that Tanno teaches that the outer surface mark is provided on a groove bottom and therefore would not be considered protrusion. While it is true that Tanno teaches such an embodiment, examiner notes that Tanno also teaches instances where the outer surface mark protrudes from the tire side portion and shoulder ([0044-0046]; Fig 2, 3) and that Tanno’s " mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." (See MPEP 2141.02(V)). Additionally, [0049] of Tanno does not explicitly require the implementation of the embodiment where the solid body portion is surrounded by a ridge, as the disclosure in [0049] is in relation to all instances of a “outer surface mark” (3), which includes the instance where the mark is shown to protrude from the tire surface in Fig 2,3. 
	In regards to applicant’s argument regarding the placement of the electronic component in Tanno and Destraves, Examiner notes that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” (see MPEP 2145 (IV))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wei (US20170357887) discloses that RFID’s can be placed at multiple points throughout the tire between two tire components (which would include between a tread and a sidewall) for monitoring the structural health of the tire at multiple locations ([0031]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749